DETAILED ACTION
Claims 1-4, 11-14, 17 and 20-23 are pending in the application and claims 1-4, 11-14, 17 and 20-23 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This applicants claim priority to provisional Application No. 61/408,606, and claims 1-4, 11-14, 17 and 20-23 are granted a filing date of the provisional Application No. 61/408,606, filed 10/30/2010. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2020 has been entered.
IDS Considered
The information disclosure statement (IDS) submitted on 7/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Objections
Claims 1, 11, and 20 are objected to for reciting “an modified alternative search query” which is not grammatically correct and appropriate corrections need to be made. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 11-14, 17 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 11, and 20 recite a predetermined slashtag, the slashtag along with an inserted slashtag which is confusing because it seems that there seems to be a list of a plurality of predetermined slashtags and it is unclear which slashtag refers to what. 

Dependent claims are rejected for depending off claims 1, 11, and 20




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-4, 11-14, 17 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of Patent No: 9342607. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, 17 and 20, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al US2006/0230005 in view of Beck et al. US2012/0030198 in view of Kumar et al US2012/0089582 
Regarding claim 1, Bailey teaches: A system having a hardware processor and memory storing instructions configured to cause the system to: (Bailey see paragraph 0103 apparatus to comprise of a computer with instructions stored on memory)
receive a search query, input from a user, regarding a search of the Internet; (Bailey see paragraph 0028 user submitted search query to search engine communication with websites)
detect a plurality key words in the search query (Bailey see paragraph 0015 query terms for search)
search the Internet utilizing a database of previously queried search results, based on the plurality key words (Bailey see paragraph 0059 pre-existing database stores documents in association with search queries)
analyze results of the search query to determine relevant filter criteria in the results of the search query; (Bailey see paragraph 0031 compare results of original query with results of revised query to determine best query revisions)
generate an alternative search query based on the relevant filter criteria and a list of transformations, where each transformation within the list of transformations includes instructions to substitute a predetermined slashtag for one or more of the plurality of key words in the search query, and the alternative search query includes an inserted slashtag, the slashtag including a single predetermined character prepended to a search operator that represents a selection of predetermined websites associated with the search operator generate a first search result of the search of the Internet based on the alternative search query; and (Bailey see paragraphs 0029-0033 0051 0056 0069-0071 list of potential query revisers such that potential revisers such as adding quotes or an operator or replacing a query like sheets with linens are submitted for search results and revision with highest confidence scores are chosen. List of potential revisers read on list of transformations, using linens query instead of sheets reads on substitute, quotes and operators read on predetermined character, query revisions with submitted search results reads on search operator representing predetermined websites)
display the first search result in a web browser (Bailey see paragraph 0018 fig 3 user select potential revised queries to obtain search results)
Bailey does not distinctly disclose: remove one or more of the plurality of key words from the alternative search query to create an modified alternative search query, in response to determining that one or more of the plurality of key words are synonyms for a term included in the predetermined slashtag
including a link for causing generation of a second search result, where the second search result is based on the search query input from the user without the inserted slashtag
	However, Beck teaches: remove one or more of the plurality of key words from the alternative search query to create an modified alternative search query, in response to determining that one or more of the plurality of key words are synonyms for a term included in the predetermined slashtag (Beck see paragraphs 0045 0046 related terms are added to the search query and if related terms already appear in query or if similar terms appear in the query after related terms are added, these terms are removed from the query)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a search engine system as taught by Bailey to Beck for the predictable result of more efficiently searching by refining the query after a modification
Bailey as modified does not distinctly disclose: including a link for causing generation of a second search result, where the second search result is based on the search query input from the user without the inserted slashtag
However, Kumar teaches: including a link for causing generation of a second search result, where the second search result is based on the search query input from the user without the inserted slashtag (Kumar see paragraph 0089 take user from refined search results page back to original search results page)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a search engine system as taught by Bailey to include toggling between results pages as taught by Kumar for the predictable result of more efficiently displaying search results.
Regarding method claim 11, see rejection of claim 1.
	Regarding claim 12, Bailey as modified further teaches: wherein the relevant filter criteria include a slashtag filter (Bailey see paragraphs 0029 0049-0052 syntactical revisers and revisers adapted for specific subject matter domains)
Regarding claim 17, see rejection of claim 11.
	Regarding software program product claim 20, see rejection of claim 1.
Regarding claim 22, Bailey as modified further teaches: wherein an autosuggest feature is used to guess the at least one key word as the search query is input from the user.  (Google Official Blog, predict rest of query as user types query)
 a search engine system as taught by Bailey to include toggling between results pages as taught by Google Official Blog for the predictable result of more accurately producing search results.
Regarding claim 23, Bailey as modified further teaches: wherein the alternative search query is further generated by performing a semantic analysis of the plurality of one key words in the search query, and determining the slashtag as a result of the semantic analysis (Bailey see paragraph 0047 0048 query reviser to add words such as related terms, synonyms, words from a dictionary or a thesaurus reads on semantic analysis. Dropping query terms also reads on semantic analysis)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al US2006/0230005 in view of Beck et al. US2012/0030198 in view of Kumar et al US2012/0089582 and in further view of Long US2009/0216911
Regarding claim 2, Bailey as modified does not distinctly disclose: wherein: the single predetermined character includes a "/" character prepended to the search operator
	However, Long teaches: wherein: the predetermined character includes a "/" character prepended to the search operator (Long see paragraph 0174 user inputs search string as denoted by double forward slashes, for example wwwyah//patents and trademarks//)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a search engine system as taught by Bailey to include a prepended slash as taught by Long for the predictable result of more accurately producing search results and more efficient searching.
Claims 3, 4 and 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al US2006/0230005 in view of Beck et al. US2012/0030198 in view of Kumar et al US2012/0089582 and in further view of Rajaram et al US2011/0119268
Regarding claim 3, Bailey as modified does not distinctly disclose: wherein the Internet is searched by compressing content of an intermediary search result, wherein compressing includes abbreviating and omitting parts of each entry in the intermediary search result.
	However, Rajaram teaches: wherein the Internet is searched by compressing content of an intermediary search result, wherein compressing includes abbreviating and omitting parts of each entry in the intermediary search result. (Rajaram see paragraph 0031 removing URL path reads on omitting parts of entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a search engine system as taught by Bailey to include eliminating URL paths by Rajaram for the predictable result of more efficiently displaying results. 
Regarding claim 4, Bailey as modified teaches: wherein the compressed content is computed by omitting URL path information (Rajaram see paragraph 0031 normalization includes removing URL path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a search engine system as taught by Bailey to include eliminating URL paths by Rajaram for the predictable result of more efficiently displaying results. 
Regarding claim 13, see rejection of claim 3.
Regarding claim 14, see rejection of claim 4.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al US2006/0230005 in view of Beck et al. US2012/0030198 in view of Kumar et al US2012/0089582 and in further view of Dumais et al. US2008/0005068 in view of Oral et al. US2006/0031197
	Regarding claim 21, Bailey as modified further teaches: wherein the relevant filter criteria include an order and rank of the results of the search query a frequency of hits or use of the results of the search query, a user profile (Bailey see paragraphs 0030-0032 0063-0066 potential revised queries to be sorted from highest confidence measure to lowest confidence measure based on search results of the potential revised queries and choosing revised queries based on confidence measures which reads on order and rank of results. Click data is collected regarding a revised query pair to retain revised query, the clicks reflect a quality score used in an interaction profile where clicks of search results reads on use of result and interaction profile reads on user profile)
	Bailey as modified does not teach: an age of one or more documents, a user history, and a geographic location
	However, Dumais teaches: a user history, and a geographic location (Dumais see paragraph 0010 0036 0037 incorporating user context into search queries to filter results such as location via GPS, user interaction histories)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a search engine system as taught by Bailey to Dumais for the predictable result of more efficient and accurate searches.
	Bailey as modified does not teach: an age of the one or more documents
	However, Oral teaches: an age of the one or more documents (Oral see paragraphs 0041 0071 filter search results by date or date range)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a search engine system as taught by Bailey to include filtering search results by date or time as taught by Oral for the predictable result of more efficient and accurate searches.
Response to Arguments
Applicant’s argument: Newly amended claims and new claims are not taught by the prior art
Examiner’s response: Applicant’s argument is moot as newly amended claims and new claims are responded to in the above rejection. 

The rest of the applicant’s arguments as based on the above argument or are already answered in the above response. Examiner's responses in previous section are applicable.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153